lrtelnal revenle service zvvovgus ds dec - uniform issue list se t ep ra-t3 legend taxpayer a ira x amount a companya dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a first-time home purchase of a residence taxpayer a a first-time home buyer received a distribution from ira x on date in amount a which he intended to use to purchase a condominium to be his principal place of residence because of difficulties and delays caused by the mismanagement of the mortgage provider company a taxpayer a cancelled the purchase contract however as a result of the delays caused by company a taxpayer a was not able to return amount a to ira x until date days after the expiration of the 60-day rollover period page based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page sec_72 of the code provides that certain distributions for first home purchases may not be subject_to the additional 10-percent tax imposed under sec_72 on early distributions if the distribution from an individual_retirement_plan is a qualified_first-time_homebuyer_distribution as that term is described in sec_72 b c d or e sec_72 provides in general that a qualified_first-time_homebuyer_distribution means any distribution received by an individual to acquire a principal_residence before the close of the day after the day on which such payment or distribution is received sec_72 of the code provides a special rule where a failure to meet the 60-day rollover requirements of sec_408 of the code is due solely by reason of a delay in acquisition or cancellation of the purchase or construction of the residence the amount of the distribution from an individual_retirement_account may be contributed to an individual_retirement_plan as provided in sec_408 by substituting day for day in sec_408 the information presented by you indicates that you withdrew the funds from ira x in order to purchase a home after the collapse of the real_estate negotiations your contract was cancelled and you then re-deposited amount a into ira x within approximately days after the initial distribution from ira x as noted above code sec_72 provides that the general 60-day rollover period applicable to distributions received from iras is extended to days with respect to a distribution received from an ira for the purpose of purchasing a home if the purchase is not consummated and if the purchaser qualifies as a first time homeowner in this case taxpayer a has asserted that he has never been a homeowner and that he withdrew funds from his ira to become a first-time homeowner his purchase contract was cancelled and approximately days after he received his ira distribution he contributed the amount of his ira distribution into an ira pursuant to code sec_72 taxpayer a's date ira contribution was timely therefore the service concludes that the relief requested under sec_408 of the code and revproc_2003_16 2003_4_irb_359 date is not necessary because the facts in this case indicate that your contribution to ira x on date was before the expiration of the day period permitted under sec_408 as extended by sec_72 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inguire about this ruling please contac id a ‘a please address all corr se t ep ra t3 sincerely yours v rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
